Citation Nr: 1404158	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-32 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for dental trauma, claimed as missing teeth.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for a fungal disorder of the toenails.

6.  Entitlement to an initial compensable rating for a scar of the anterior chin.

7.  Entitlement to higher initial evaluations for lumbar degenerative disc disease with degenerative joint disease and intervertebral disc syndrome, rated as 10 percent disabling prior to August 30, 2012, and as 20 percent disabling from that date.

8.  Entitlement to an initial rating in excess of 10 percent for left lower extremity sciatica.
9.  Entitlement to higher initial evaluations for intervertebral disc syndrome of the cervical spine, rated as 10 percent disabling prior to August 30, 2012 and as 20 percent disabling from that date.

10.  Entitlement to an initial evaluation in excess of 20 percent for left upper extremity radiculopathy. 

11.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the left glenohumeral joint.

12.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) from January 2009 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In the January 2009 rating decision, the RO granted nonservice connected pension and service connection for a scar of the anterior chin, assigning a noncompensable rating; it also denied service connection for lumbar and cervical spine disabilities, a left shoulder disability, tinnitus, hypertension, GERD, missing teeth, hearing loss, a fungal disorder of the toenails, and special monthly pension.  The Veteran submitted a notice of disagreement, which he subsequently indicated was with respect to all issues decided.  A statement of the case was issued in June 2010, and did not include the issues of the chin scar evaluation or special monthly pension.  The filing of a notice of disagreement places a claim in appellate status.  Therefore, a statement of the case regarding these issues must be issued to the appellant.  See Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).  These issues are further addressed in the REMAND that follows the decision below.  

The Board further notes that in the February 2013 rating decision, the RO granted service connection for the lumbar and cervical spine disabilities, the left shoulder disability, a separate left upper extremity rating for radiculopathy associated with the cervical spine disability, a sciatic nerve disability associated with the lumbar spine disability, and for tinnitus.  In the December 2013 informal hearing presentation, the Veteran's representative presented argument regarding the assignment of higher evaluations for these disabilities.  The Board construes these arguments as a notice of disagreement with the evaluations assigned; therefore, a statement of the case must be issued.  See Manlincon.  These issues are further addressed in the REMAND that follows the decision below.  The Board notes that the February 2013 rating decision also granted service connection for tinnitus; the December 2013 informal hearing presentation indicates that the Veteran is not pursuing a higher evaluation for that disability.

The issue of entitlement to a total rating based on unemployability due to service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for dental trauma and hypertension, as well as for higher evaluations for the cervical and lumbar spine disabilities, left upper extremity radiculopathy, left sciatica, and left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  GERD was not manifest in service and is unrelated to service.

2.  Left ear hearing loss disability was not manifest in service or within one year of separation, and is unrelated to service.

3.  The Veteran does not have right ear hearing loss that is a disability for VA purposes.

4.  A fungal disorder of the toenails was not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  GERD was not incurred or aggravated by in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Left ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

3.  Right ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

4.  A fungal disorder of the toenails was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

Letters dated in February and June 2008 discussed the evidence necessary to support the Veteran's claims for service connection.  The evidence of record was listed and the Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  

Subsequent letters advised the Veteran of the status of his claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service treatment records and identified private treatment records have been obtained and associated with the record.  The Board acknowledges the representative's assertion that the Veteran's service treatment records are incomplete; however, there has been no indication from the service department that the records sent to VA do not include the entirety of medical records produced during the Veteran's service period.

A VA examination has been conducted pursuant to the Veteran's hearing loss claim.  The Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate evaluations.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his claims of entitlement to service connection for GERD or a fungal disorder of the toenails.  However, the Board finds that VA examination are not necessary in order to render decisions on these issues.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

Regarding the GERD and toenail claims, the Board finds that there is no evidence of current disability or persistent or recurring symptoms of disorders that may be related to service.  The evidence includes private medical records recording the Veteran's report of heart burn, and no indication of any fungal or other disorder referable to his toenails; however, the records do not include information as to any potential relationship to service.  Accordingly, VA examinations are not warranted.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss) and cardiovascular renal disease may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	GERD

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a digestive disorder.  On separation examination in June 1965, the Veteran denied stomach, live, or intestinal trouble and frequent indigestion.  His abdomen and viscera were normal on examination.

A January 2008 private medical record indicates the Veteran's report of indigestion.  Currently, the record does not contain a diagnosis of GERD.

Upon review of the record, the Board has concluded that service connection for GERD is not warranted.  The Board acknowledges that the Veteran has complained to his private provider about heartburn; however, there is no diagnosis of GERD or any other digestive disorder contained in the record.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999). 

The Court consistently has held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997) (holding that the VA's and the Court's interpretation of 38 U.S.C.A. §§ 1110  and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and, therefore, the decision based on that interpretation must be affirmed). 

Assuming for the sake of argument that the Veteran's current complaints of indigestion are manifestations of GERD that has not yet been diagnosed, the service treatment records are silent as to any complaints of such symptoms. The Veteran has made no specific allegations as to what happened in service, which has led him to believe that his current symptoms are related.  As service connection requires an in-service event to link a current disability to, and as the record does not contain such an event, service connection is not warranted. 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for GERD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



	Hearing Loss

The Court of Appeals for Veterans Claims (CAVC) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

On enlistment examination in July 1962, the Veteran's hearing was 15/15 bilaterally on spoken voice testing.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On separation examination in June 1965, the Veteran endorsed ear, nose, or throat trouble; no specific information was elicited by the examiner.  He denied running ears.  On clinical examination, the Veteran's ears were normal.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not tested
0
LEFT
0
0
0
Not tested
0

No hearing loss or related disability was noted in the summary of defects and diagnoses, and the Veteran was deemed qualified for release from active duty.

An August 2002 private audiogram report indicates that the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
25
LEFT
10
5
10
40
80

On VA examination in December 2012, the Veteran's history was reviewed.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
20
LEFT
15
10
10
35
80

Speech recognition scores were 96 percent for the right ear and 94 percent for the left.  The examiner opined that the Veteran's hearing loss was not caused by or a result of an event in service.  She reasoned that the military records revealed normal hearing at entry and separation.  

Having reviewed the record, the Board has determined that service connection for right ear hearing loss is not warranted.  In this regard, the Board observes that at no point during or since service has the Veteran had puretone thresholds at 40 or greater in any relevant frequency, or 26 or greater in three or more frequencies, or speech recognition scores less than 94 percent for the right ear.  As noted, VA regulations require that hearing loss be reported at a certain level before it will be considered a disability for compensation purposes.  In this case, neither the service records nor those subsequent to service demonstrates that the Veteran has ever had right ear hearing loss disability as defined by VA regulations.  The Board acknowledges the appellant's report that he has experienced a decrease in hearing acuity, and the VA examiner's opinion that he has a current hearing loss; however, in the absence of proof of a present disability as defined by VA regulations, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  Accordingly, the claim of entitlement to service connection for right ear hearing loss disability must be denied.  

With respect to the Veteran's left ear hearing loss, the Board concludes that service connection is not warranted.  While the evidence reveals that the Veteran has hearing loss in his left ear, the most competent and probative evidence of record does not etiologically link any such disability to service or any incident therein.  Rather, hearing was normal on examinations during service, and the Veteran did not specifically complain of hearing difficulty during service, to include at separation.  The first indication of left ear hearing loss that is considered a disability under VA standards dates to 2002.  The December 2012 VA examiner determined that the current hearing loss is not related to service.  She stated that hearing was normal on enlistment and separation.  She provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination, to include the type of noise exposure that the Veteran had during service.  

In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the representative has argued that the opinion offered is inadequate, because the examiner relied on a lack of hearing loss diagnosis during service, the Board finds that the argument is without merit.  The Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  That case does not say, however, that the lack of a diagnosis cannot be considered as a factor in determining whether a nexus exists.  Here, the examiner fully reviewed the record, and specifically noted the Veteran's in-service combat duties and likely noise exposure.  His lay statements were considered.  However, on review of the whole record, in the examiner's opinion, a relationship was not established.  Because the examiner considered more than just the lack of a diagnosis, the Board finds that the opinion is, in fact, adequate. 

To the extent that the Veteran asserts that his current left ear hearing loss is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed left ear hearing loss disability because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the current hearing loss is not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  Even if the Veteran's statements asserting that his left ear hearing loss is related to service were found to be competent, credible and probative, they are still outweighed by the examiner's opinion.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains evidence of left ear hearing loss, the preponderance of the evidence is against finding that this diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013). 

	Fungal Disorder of Toenails

Service treatment records are silent for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's feet, to include his toenails.  On separation examination in June 1965, the Veteran denied foot trouble.  His feet were normal on examination, and he was deemed to be qualified for separation.  

In May 2008, the Veteran stated that he had developed a foot nail fungus while in the Army.  He did not identify any current treatment for this claimed disability.  Private treatment records identified by the Veteran and obtained by VA are negative for any such disability.

Upon review of the record, the Board has concluded that service connection for a fungal disorder of the toenails is not warranted.  The Board acknowledges that the Veteran has reported onset of a fungal condition in service; however, he has identified no evidence showing that he has a current disability manifested by a fungal disorder of the toenails, and there is no diagnosis of any such disorder contained in the record.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer; see also Gilpin.

The Court consistently has held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson at 314.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer at 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich. 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a fungal disorder of the toenails, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for a fungal disorder of the toenails is denied.


REMAND

Hypertension 

The Veteran seeks service connection for hypertension.  His representative has argued that the blood pressure readings in service were "pre-hypertensive" and thus an examination is required.  The service treatment records do include three readings.  On enlistment examination in July 1962, the Veteran's blood pressure was measured at 130/86.  In December 1964, the Veteran suffered trauma to his mouth and face.  When he presented to the emergency room, his blood pressure was measured at 150/98.  On separation examination in June 1965, the Veteran's blood pressure was measured at 136/86.

Neither the Veteran's representative nor the Board is competent to determine whether these readings are "pre-hypertensive" as argued.  Medical sources vary in terms of what qualifies as such.  However, as these numbers fall within some guidelines of what is considered related to hypertension, the Board finds that an examination is required in this case, in order to determine the nature and etiology of this Veteran's disability.

Teeth

The Veteran seeks service connection for loss of teeth.  Service treatment records indicate that in December 1964, the Veteran suffered trauma to the mouth including a through and through laceration of his lower lip and fractured teeth, which were removed.  

In November 1973, the Veteran was notified that he was entitled to dental care for teeth numbers 23, 24, 25, 26, 27, and 30, as the result of the trauma suffered in service.  

The Veteran has not specified whether he seeks compensation for residuals of the trauma suffered in service or service connection for the purpose of dental treatment.  The Board does note, however, that in the December 2013 informal hearing presentation, the Veteran's representative included in its discussion of this claim the regulations pertaining to compensable dental disorders such as disorders of the maxilla or mandible.  Because there was documented trauma in service, and the Veteran alleges that there is additional disability other than that for which service connection has already been established, the Board concludes that a VA examination is warranted to determine the extent and etiology of any currently present dental disability.

Manlincon Concerns

As discussed in the Introduction, the Veteran has submitted notices of disagreement with regard to various claims.  These include higher initial evaluations for the chin scar, cervical and lumbar spine disabilities, left upper extremity radiculopathy, left sciatica, and the left shoulder disability.  As noted, the filing of a notice of disagreement places a claim in appellate status.  Therefore, a statement of the case regarding these issues must be issued to the appellant.  See Manlincon.

In light of the above discussion, the Board has determined that additional action is necessary.  Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to whether it is at least as likely as not that the Veteran's hypertension is related to his service.  The examiner is also asked to comment on whether the readings in service constituted a "pre-hypertensive" status, related to his ultimate diagnosis later on.

The whole file must be reviewed, however, attention is invited to the blood pressure readings in the service treatment records, to include the following: 130/86 (July 1962 entrance examination); 150/98 (December 1964, treatment for trauma); 136/86 (June 1965, separation examination).

The examiner must provide the underlying reasons for the conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his dental condition.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

The VA examiner is asked to identify the Veteran's current dental disabilities and specifically indicate whether the Veteran has loss of teeth due to trauma or disease.  

Any other currently present dental disorder, such as those related to the mandible or maxilla, must also be identified.  

The examiner is asked to render an opinion, based on the entire medical history, as to whether it is at least as likely as not that any currently diagnosed dental disability is the result of the in-service trauma documented in the service treatment records, in which there was a through and through laceration of the lip, with resultant teeth fractures.  

A discussion of the reasons behind any opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  Issue the appellant a statement of the case on the issues of entitlement to higher initial ratings for a chin scar, cervical spine disability, lumbar spine disability, left upper extremity radiculopathy, left sciatica, and left shoulder disability, as well as for special monthly pension pursuant to 38 C.F.R. § 19.26  (2013).  If, and only if, the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, the RO should return the claim to the Board for the purpose of appellate disposition. 

5.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


